Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment submitted 08/01/2022 has been entered. Claims 1-20 remain pending. Claims 17-20 have been withdrawn from consideration.  

The amendments to the claims have overcome the objections to claims 3 & 12 made in Non-Final Rejection mailed 04/29/2022 and those objections are hereby withdrawn. 
Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection.  Please see new or modified grounds of rejection below.
(a) Regarding claim 5: 
(i) The Applicant argues that the claimed invention of claim 5 was not rejected in Non-Final Rejection mailed 04/29/2022 and therefore “any subsequent Office Action that proposes a rejection of claim 5 must be made non-final”.  
(ii) The Examiner respectfully disagrees. While it may appear the subject matter of claim 5 was not addressed in the action (i.e. the section regarding “Claim 2 & 14” should have been “Claim 5 & 14”), the limitations of claim 5 are described and rejected verbatim at the top of Page 10 of Non-Final Rejection mailed 04/29/2022.  As all limitations of claim 5 were addressed and shown to be obvious in Non-Final Rejection mailed 04/29/2022 and no new or modified grounds of rejection (excepting those made necessary by the amendment of parent claim 1) are used in the present rejection, finality of the present rejection is proper. 
Claim Objections
Claim 8 objected to because of the following informalities:  “outer surfaceand” should be “outer surface and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8, 11-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160090840 to Watkin in view of US 6139257 to Proctor. 
	(a) Regarding claim 1: 
(i) Watkin discloses a turbine shroud (segment 50) coupled to a turbine casing (carrier 60) of a turbine system (see title), the turbine shroud comprising: 
a forward end (end of section 50 proximate forward wall section 52F, Figs 2-3) including a first hook (see annotated Figure 3a below) coupled to the turbine casing; 
an aft end (end of section 50 proximate rear end section 52R, Figs 2-3) positioned opposite the forward end (Figs 2-3), the aft end including a second hook (see annotated Figure 3a below) coupled to the turbine casing; 
a base portion (see annotated Figure 3a below) extending between the forward end and the aft end and positioned radially opposite the first hook and the second hook coupled to the turbine casing (Figs 2-3), the base portion including an inner surface (see annotated Figure 3a below) facing a hot gas flow path for the turbine system (surface of section 50 facing hot gas flow path or turbine blades, “inboard hot section containing the NGVs, turbine blades, etc.”, Par 0055) and an outer surface (see annotated Figure 3a below) spaced apart from the inner surface (Figs 2-3), the inner surface and the outer surface extending laterally from the forward end to the aft end (Figs 2-3); 
a flange (see annotated Figure 3a below) extending from the aft end and positioned radially between the base portion and the second hook (Figs 2-3). 

    PNG
    media_image1.png
    358
    722
    media_image1.png
    Greyscale

(ii) Watkin suggests (e.g. apparent internal cavity within section 50, Figs 2-3) but does not explicitly disclose: 
wherein the outer surface includes impingement openings, 
a cooling passage positioned within the base portion, adjacent the inner surface, wherein the cooling passage is defined within the base portion by the inner surface and the outer surface and is in fluid communication with the impingement openings; and 
at least one aft end exhaust conduit in fluid communication with the cooling passage, the at least one aft end exhaust conduit extending through the aft end, radially between the base portion and the flange.
(iii) Proctor is also in the field of turbines (see title) and teaches a turbine shroud (shroud sections 22, Figs 1/3) comprising: 
a cooling passage (shroud section cavity 52) positioned within a base portion (base 44) adjacent an inner surface (surface 44a, Fig 1), wherein the cooling passage is defined within the base portion by the inner surface and an outer surface (radially inner surface of baffle 68, Fig 1) including impingement openings (perforations 78) and is in fluid communication with the impingement openings (Fig 1); and 
at least one aft end exhaust conduit (cooling holes 63/98) in fluid communication with the cooling passage (Figs 1/3), the at least one aft end exhaust conduit extending through an aft end (downstream end of shroud section 22 relative to core engine gas stream, arrow 20, Figs 1/3), radially between the base portion and a flange (flange 60, Figs 1/3).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbine shroud as disclosed by Watkin with the above aforementioned cooling passage and at least one aft end exhaust conduit as taught by Proctor for the purpose of providing convection cooling to the flange and/or other turbine components as needed (Col 4 Lns 40-52; Col 5 Lns 21-28). 
(b) Regarding claim 2: 
(i) The proposed combination teaches the turbine shroud of claim 1. 
(ii) The proposed combination further teaches wherein the at least one aft end exhaust conduit is angled radially outward from the cooling passage, toward the flange (Proctor: Col 5 Lns 21-28).
(c) Regarding claim 3: 
(i) The proposed combination teaches the turbine shroud of claim 1. 
(ii) Watkin further discloses a first side formed proximate and extending between the forward end and the aft end (one circumferential end surface of section 50, Par 0006, Figs 2-3); and a second side (another circumferential end surface of section 50, Par 0006, Figs 2-3) positioned opposite the first side, the second side formed proximate and extending between the forward end and the aft end (Figs 2-3).
(d) Regarding claim 4: 
(i) The proposed combination teaches the turbine shroud of claim 3. 
(ii) Watkin further discloses wherein the flange extends from the aft end between the first side and the second side (Figs 2-3).
(e) Regarding claim 6: 
(i) The proposed combination teaches the turbine shroud of claim 1. 
(ii) Watkin further discloses wherein the flange extends axially beyond the base portion (Fig 2, base portion does not extend downstream of aft hook).


(f) Regarding claim 7: 
(i) The proposed combination teaches the turbine shroud of claim 1. 
(ii) The proposed combination further teaches wherein the flange is positioned radially between the cooling passage and the turbine casing (Watkin: flange positioned between unlabeled internal cavity within base portion and radially outer turbine casing, Figs 2-3; Proctor: cooling passage shroud section cavity 52 extends to base outer surface 44a adjacent base inner surface 44b, with flange 60 and cooling holes 63 spaced radially outward from base outer surface 44a, Fig 1).
(g) Regarding claim 8: 
(i) Watkin discloses a turbine system (see title) comprising: 
a turbine casing (carrier 60); and 
a first stage (high-pressure turbine 24, Par 0002, Fig 1) positioned within the turbine casing (Par 0006, Fig 1), the first stage including: a plurality of turbine blades (“turbine blades”, Par 0006) positioned within the turbine casing and circumferentially about a rotor (shaft 42, Pars 0002/0006, Fig 1); 
a plurality of stator vanes (“nozzle guide vanes”, “NGVs”, Pars 0001/0006) positioned within the turbine casing (Par 0006, Figs 1-2), downstream of the plurality of turbine blades (NGVs shown between high and intermediate pressure turbines 26/28, Fig 1); 
a plurality of turbine shrouds (sections 50) positioned radially adjacent the plurality of turbine blades (Par 0006, Figs 1-3) and upstream of the plurality of stator vanes (Fig 1), each of the plurality of turbine shrouds including: 
a forward end (end of section 50 proximate forward wall section 52F, Figs 2-3) including a first hook (see annotated Figure 3a below) coupled to the turbine casing; 
an aft end (end of section 50 proximate rear end section 52R, Figs 2-3) positioned opposite the forward end (Figs 2-3), the aft end including a second hook (see annotated Figure 3a below) coupled to the turbine casing; 
a base portion (see annotated Figure 3a below) extending between the forward end and the aft end and positioned radially opposite the first hook and the second hook coupled to the turbine casing (Figs 2-3), the base portion including an inner surface  (see annotated Figure 3a below) facing a hot gas flow path for the turbine system (surface of section 50 facing hot gas flow path or turbine blades, “inboard hot section containing the NGVs, turbine blades, etc.”, Par 0055) and an outer surface (see annotated Figure 3a below) spaced apart from the inner surface (Figs 2-3), the inner surface and the outer surface extending laterally from the forward end to the aft end (Figs 2-3); and 
a flange (see annotated Figure 3a below) extending from the aft end and positioned radially between the base portion and the second hook (Figs 2-3); 

    PNG
    media_image1.png
    358
    722
    media_image1.png
    Greyscale

(ii) Watkin suggests (e.g. apparent internal cavity within section 50, Figs 2-3) but does not explicitly disclose:
wherein the outer surface includes impingement openings, 
a cooling passage positioned within the base portion, adjacent the inner surface, wherein the cooling passage is defined within the base portion by the inner surface and the outer surface and is in fluid communication with the impingement openings; and 
at least one aft end exhaust conduit in fluid communication with the cooling passage, the at least one aft end exhaust conduit extending through the aft end, radially between the base portion and the flange.
(iii) Proctor is also in the field of turbines (see title) and teaches a turbine shroud (shroud sections 22, Figs 1/3) comprising: 
an inner surface (surface 44a, Fig 1) and an outer surface (radially inner surface of baffle 68, Fig 1) spaced apart from the inner surface (Fig 1) and including impingement openings (perforations 78, Fig 1), 
a cooling passage (shroud section cavity 52) positioned within a base portion (base 44), adjacent the inner surface (surface 44a, Fig 1), wherein the cooling passage is defined within the base portion by the inner surface and the outer surface and is in fluid communication with the impingement openings (Fig 1); and 
at least one aft end exhaust conduit (cooling holes 63/98) in fluid communication with the cooling passage (Figs 1/3), the at least one aft end exhaust conduit extending through an aft end (downstream end of shroud section 22 relative to core engine gas stream, arrow 20, Figs 1/3), radially between the base portion and a flange (flange 60, Figs 1/3).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbine shroud as disclosed by Watkin with the above aforementioned cooling passage and at least one aft end exhaust conduit as taught by Proctor for the purpose of providing convection cooling to the flange and/or other turbine components as needed (Col 4 Lns 40-52; Col 5 Lns 21-28). 
(h) Regarding claim 11: 
(i) The proposed combination teaches the turbine system of claim 8. 
(ii) The proposed combination further teaches wherein the at least one aft end exhaust conduit of each of the plurality of turbine shrouds is angled radially outward from the cooling passage, toward the flange (Proctor: Col 5 Lns 21-28).
(i) Regarding claim 12: 
(i) The proposed combination teaches the turbine system of claim 8. 
(ii) Watkin further discloses a first side formed proximate and extending between the forward end and the aft end (one circumferential end surface of section 50, Par 0006, Figs 2-3); and a second side (another circumferential end surface of section 50, Par 0006, Figs 2-3) positioned opposite the first side, the second side formed proximate and extending between the forward end and the aft end (Figs 2-3).
(j) Regarding claim 13: 
(i) The proposed combination teaches the turbine system of claim 12. 
(ii) Watkin further discloses wherein the flange of each of the plurality of turbine shrouds extends from the aft end between the first side and the second side (Figs 2-3).
(k) Regarding claim 15: 
(i) The proposed combination teaches the turbine system of claim 8. 
(ii) The proposed combination further teaches wherein the flange is positioned radially between the cooling passage and the turbine casing (Watkin: flange positioned between unlabeled internal cavity within base portion and radially outer turbine casing, Figs 2-3; Proctor: cooling passage shroud section cavity 52 extends to base outer surface 44a adjacent base inner surface 44b, with flange 60 and cooling holes 63 spaced radially outward from base outer surface 44a, Fig 1).
(l) Regarding claim 16: 
(i) The proposed combination teaches the turbine system of claim 8. 
(ii) Watkin further discloses wherein the flange extends axially beyond the base portion (Fig 2, base portion does not extend downstream of aft hook).

Claim 5 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160090840 to Watkin in view of US 6139257 to Proctor as evidenced by US 8814507 to Campbell. 
(b) Regarding claims 5 & 14: 
(i) The proposed combination teaches the turbine shroud of claim 1 and the turbine system of claim 8. 
(ii) The proposed combination does not explicitly teach wherein:
the flange angularly extends from the aft end and extends one of: radially outward toward the second hook, or radially inward toward the base portion; nor
the flange of each of the plurality of turbine shrouds angularly extends from the aft end and extends one of: radially outward toward the second hook, or radially inward toward the base portion.
(iii) The applicant has disclosed no criticality nor any new or unexpected results from having the flange angularly extending as claimed which is merely a result of design choice which would be obvious to one of ordinary skill in the art. 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flange as disclosed by Watkin to angularly extend from the aft end as an obvious matter of design choice arriving at a configuration well known in the art as evidenced by Campbell (flanged portion radially outer of seal 116 as shown in Fig 1 angled radially outward as shown in Figs 1-2/4-5).  

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160090840 to Watkin in view of US 6139257 to Proctor in further view of US 9103225 to Lutjen. 
(h) Regarding claim 9: 
(i) The proposed combination teaches the turbine system of claim 8. 
(ii) The proposed combination does not explicitly teach: 
a seal extending between each of the plurality of stator vanes and the plurality of turbine shrouds, the seal contacting: the base portion of each of the plurality of turbine shrouds, adjacent the aft end; and an outer platform of each of the plurality of stator vanes; nor
wherein the at least one aft end exhaust conduit of each of the plurality of turbine shrouds is positioned radially between the flange and the seal contacting the base portion. 
(iii) Lutjen is also in the field of turbines and teaches a turbine system (see abstract) comprising: 
a plurality of turbine shrouds (blade outer air seals “BOAS” 30) comprising a base portion (radially inner portion forming cored passages 42); 
a plurality of stator vanes located axially downstream of the plurality of turbine shrouds (rotor stages 26 and stator stages 28, Figs 1-2; “blade outer air seal … disposed axially forward of the turbine vane airfoil”, Col 3 Lns 52-53); 
a seal (seal 38) extending between each of the plurality of stator vanes and the plurality of turbine shrouds (Fig 2), the seal contacting: the base portion of each of the plurality of turbine shrouds, adjacent an aft end (Fig 2); and an outer platform (platform 40, Fig 2) of each of the plurality of stator vanes; and
wherein at least one aft end exhaust conduit of each of the plurality of turbine shrouds (apertures 62) is positioned radially between (Fig 2) a flange (axially downstream extending flange portion of hook 46, Fig 3) and the seal contacting the base portion (Fig 2), such that the at least one exhaust conduit of each of the plurality of shrouds is positions radially outward adjacent to the seal (Col 4 Lns 17-18). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbine system as taught by the proposed combination with the above aforementioned seal located adjacent a radially outward located at least one exhaust conduit as taught by Lutjen for the purpose of providing feed cooling airflow around other engine components and the seal thereby improving efficiency (Col 4 Lns 47-52). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10605102 to Matsuo teaches exhaust conduits (71, Fig 4; 171, Fig 23; 291, Fig 27;) which may be angled radially outward or radially inward.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745